MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	  2017 ME 115 
Docket:	    Cum-15-345	
Argued:	    April	5,	2016	
Decided:	   March	16,	2017	
Reissued:		 June	8,	2017	
	
Panel:	     SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
Majority:	  SAUFLEY,	C.J.,	and,	MEAD,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
Dissent:	   ALEXANDER,	J.	
	
	
                PETITION	OF	EDWIN	R.	JONAS	III	FOR	REINSTATEMENT	
                       TO	THE	BAR	OF	THE	STATE	OF	MAINE	
	
	
SAUFLEY,	C.J.	

         [¶1]		In	2013,	Edwin	R.	Jonas	III,	who	had	been	admitted	to	the	Maine	

Bar	 in	 1987,	 petitioned	 for	 reinstatement	 to	 the	 Bar	 from	 his	 administrative	

suspension	 for	 failing	 to	 register	 in	 1995.	 	 A	 single	 justice	 of	 the	 Maine	

Supreme	 Judicial	 Court	 (Gorman,	 J.)	 ultimately	 denied	 Jonas’s	 petition	 for	

reinstatement.	 	 Jonas	 now	 appeals	 to	 us,	 in	 our	 capacity	 as	 the	 Law	 Court,1	

challenging	the	processes	employed	by	the	Grievance	Commission,	the	Board	

of	 Overseers	 of	 the	 Bar,	 and	 the	 single	 justice	 in	 reviewing	 his	 petition	 for	

reinstatement.	 	 Jonas	 also	 challenges	 the	 single	 justice’s	 evidentiary	 rulings	

during	 the	 de	 novo	 hearing	 on	 his	 petition,	 and	 the	 Board’s	 and	 the	 single	



    1	 	 We	 treat	 the	 single	 justice’s	 decision	 on	 the	 petition	 for	 reinstatement	 as	 the	 judgment	 of	 a	

trial	court	and	review	it	as	an	appellate	body.		See	4	M.R.S.	§	57	(2016);	In	re	Williams,	2010 ME 121,	
¶	1,	8 A.3d 666;	In	re	Application	of	Feingold,	296 A.2d 492,	496	(Me.	1972).	
2	

justice’s	 conclusion	 that	 he	 failed	 to	 meet	 his	 burden	 to	 show	 that	 he	 was	

eligible	for	reinstatement.			

      [¶2]	 	 The	 record	 reflects	 that	 Jonas	 has	 engaged	 in	 more	 than	 two	

decades	of	litigation	with	his	ex-wife	during	which	he	was	suspended	from	the	

bars	 of	 three	 states,	 jailed	 for	 contempt,	 declared	 a	 vexatious	 litigant,	 and	

admonished	by	a	federal	court	for	making	frivolous	arguments.		Nonetheless,	

he	seeks	reinstatement	to	the	Maine	Bar	asserting	that,	notwithstanding	those	

judgments,	he	has	the	requisite	character	and	fitness	to	practice	law.			

      [¶3]	 	 In	 this	 appeal,	 Jonas	 challenges	 the	 process	 at	 every	 stage	 of	 the	

proceedings,	 the	 evidentiary	 determinations	 of	 the	 single	 justice,	 and	 the	

justice’s	 ultimate	 findings	 and	 conclusions.	 	 We	 conclude	 that	 there	 was	 no	

error	 in	 process	 at	 any	 stage	 of	 the	 proceedings;	 that	 Jonas	 received	 more	

than	 sufficient	 notice	 and	 opportunity	 to	 be	 heard;	 and	 that	 his	 claims	 of	 a	

failure	 of	 due	 process	 are	 without	 merit.	 	 Nonetheless,	 because	 we	 have	

concluded	 on	 this	 appeal	 that	 the	 evidentiary	 standard	 applicable	 to	 Jonas’s	

final	de	novo	hearing	was	the	more	expansive	“reasonable	person”	standard,	

rather	than	the	Rules	of	Evidence,	we	remand	for	the	single	justice	to	consider	

whether	to	admit	the	evidence	offered	by	Jonas	that	she	excluded	pursuant	to	
                                                                                                   3	

the	 Maine	 Rules	 of	 Evidence	 and	 to	 determine	 the	 effect	 of	 any	 newly	

admitted	evidence	on	her	decision.	

                                       I.		BACKGROUND	

A.	    Facts	

       [¶4]		The	single	justice	made	detailed	factual	findings,	which	we	do	not	

report	 at	 length	 here,	 given	 the	 remand	 for	 her	 further	 consideration.	

Preliminarily,	 we	 note	 that	 this	 matter	 is	 complicated	 by	 the	 fact	 that,	

following	the	completion	of	the	original	proceedings,	the	applicable	Maine	Bar	

Rules	 were	 repealed	 and	 replaced	 in	 their	 entirety	 with	 rules	 that	

substantially	changed	the	procedures	for	reinstatement	since	Jonas’s	petition	

was	 filed.2	 	 See	 generally	 M.	 Bar	 R.	 (Tower	 2015)	 (effective	 July	 1,	 2015).		

Except	as	otherwise	indicated,	all	references	to	the	Maine	Bar	Rules	are	to	the	

rules	that	were	in	effect	at	the	time	of	Jonas’s	petition.		See	generally	M.	Bar	R.	

(Tower	2014).	

       [¶5]	 	 Jonas	 was	 admitted	 to	 the	 Maine	 Bar	 in	 1987.	 	 Because	 of	 his	

failure	 to	 complete	 an	 annual	 registration,	 see	 M.	 Bar	 R.	6(b)(1),	 he	 was	

administratively	suspended	from	the	Maine	Bar	in	1995.	

   2		The	Maine	Bar	Rules	govern	proceedings	for	attorney	discipline	and	reinstatement,	which	are	

initiated	with	the	Board	of	Overseers	of	the	Bar.		See	M.	Bar	R.	(Tower	2014).		Proceedings	for	the	
admission	of	new	attorneys	to	the	bar	are	initiated	with	the	Board	of	Bar	Examiners	and	governed	
by	the	Maine	Bar	Admission	Rules,	which	have	not	materially	changed	since	Jonas	filed	his	petition.			
4	

       [¶6]	 	 In	 1990,	 Jonas	 and	 his	 wife,	 Linda	 Jonas,	 were	 divorced	 in	 New	

Jersey.		Since	then,	Jonas	and	Linda	have	been	involved	in	highly	contentious	

post-divorce	litigation	as	Jonas	repeatedly	defied	the	court’s	orders	regarding	

the	payment	of	his	support	obligations	and	Linda’s	attempts	to	enforce	them.		

During	 the	 course	 of	 that	 litigation,	 and	 in	 other	 litigation	 related	 to	 his	 bar	

status	in	other	jurisdictions,	Jonas	has	been	sanctioned,	suspended,	and	held	

in	 contempt.	 	 On	 multiple	 occasions,	 Jonas	 failed	 to	 attend	 hearings	

established	to	allow	him	to	demonstrate	compliance	with	court	orders.		Based	

on	Jonas’s	“obstinate	refusal	to	comply	or	properly	respond	to	court	orders,”	

the	 New	 Jersey	 Appellate	 Division	 dismissed	 an	 appeal	 from	 Jonas,	 stating,	

“[Jonas’s]	 defiance	 is	 especially	 egregious	 in	 light	 of	 the	 fact	 that	 he	 was	 an	

attorney-at-law	of	this	State	and	was	suspended	in	this	state	and	others	for	his	

willful	evasion	of	court	orders.”			

       [¶7]	 	 As	 a	 result	 of	 his	 actions,	 the	 New	 Jersey	 State	 Bar	 suspended	

Jonas	for	a	period	of	six	months	beginning	on	September	2,	2005,	for	conduct	

intended	 to	 disrupt	 a	 tribunal	 and	 conduct	 that	 was	 prejudicial	 to	 the	

administration	of	justice.		Jonas	has	not	been	reinstated	in	New	Jersey.			

       [¶8]	 	 In	 2006,	 Jonas	 was	 reciprocally	 suspended	 from	 the	 bar	 of	

Pennsylvania	 for	 a	 period	 of	 six	 months	 based	 on	 the	 discipline	 imposed	 in	
                                                                                          5	

New	Jersey.		Jonas	was	reinstated	to	inactive	status	in	Pennsylvania	in	2014.		

In	2007,	Jonas	was	reciprocally	suspended	from	the	Florida	bar	for	a	period	of	

one	year	for	committing	conduct	intended	to	disrupt	a	tribunal.		

      [¶9]	 	 At	 some	 point	 prior	 to	 2009,	 Jonas	 moved	 to	 Montana,	 where	 he	

began	 a	 course	 of	 what	 the	 Montana	 court	 described	 as	 “harassing,	

duplicative,	 vexatious,	 and	 frivolous”	 litigation	 against	 his	 ex-wife	 when	 she	

sought	 to	 domesticate	 the	 New	 Jersey	 judgments.	 	 Eventually,	 the	 court	

granted	Linda’s	motion	to	declare	Jonas	a	vexatious	litigant	and	found	that	in	

attempting	 to	 defy	 the	 New	 Jersey	 judgments,	 Jonas	 had	 willfully	 abused	 his	

litigation	 skills,	 had	 filed	 appeals	 in	 matters	 in	 which	 he	 had	 “no	 objective	

good	 faith	 expectation	 of	 prevailing,”	 and	 had	 caused	 “needless	 expense	 and	

burden”	to	Linda.			

      [¶10]	 	 Jonas	 then	 filed	 suit	 in	 the	 United	 States	 District	 Court	 for	 the	

District	 of	 Montana	 against	 Linda,	 her	 Montana	 attorney,	 the	 judge	 who	 had	

presided	 over	 Linda’s	 action	 to	 domesticate	 the	 New	 Jersey	 judgments,	 and	

others.	 	 The	 federal	 court	 eventually	 ordered	 Jonas	 to	 show	 cause	 why	 he	

should	 not	 be	 sanctioned	 pursuant	 to	 Rule	 11	 of	 the	 Federal	 Rules	 of	 Civil	

Procedure	 for	 making	 frivolous	 arguments.	 	 After	 Jonas	 failed	 to	 show	 good	

cause,	 the	 court	 issued	 a	 sanction	 in	 the	 form	 of	 an	 admonishment	 dated	
6	

August	7,	2014.			A	copy	of	its	admonishment	was	forwarded	to	the	state	bars	

of	Maine,	New	Jersey,	and	Pennsylvania.		By	the	time	the	admonishment	was	

forwarded	to	the	Maine	Bar,	Jonas’s	reinstatement	proceedings	were	already	

pending	before	the	Maine	Board	of	Overseers	of	the	Bar.			

B.	    Procedural	History	of	Jonas’s	Petition	for	Reinstatement	in	Maine	

       [¶11]		On	September	20,	2013,	Jonas	filed	a	petition	for	reinstatement	to	

the	Maine	Bar	with	the	Supreme	Judicial	Court	and	the	Board	of	Overseers	of	

the	 Bar.	 	 The	 matter	 was	 assigned	 to	 a	 single	 justice	 of	 the	 Supreme	 Judicial	

Court.	 	 Bar	 Counsel	 opposed	 the	 petition.	 	 On	 March	 4,	 2014,	 the	 Grievance	

Commission	 held	 a	 hearing	 concerning	 the	 petition	 for	 reinstatement.	 	 The	

Commission	recommended	to	the	Board	that	Jonas	be	conditionally	reinstated	

to	 the	 bar.	 	 Both	 Jonas	 and	 Bar	 Counsel	 objected	 to	 some	 aspect	 of	 the	

Grievance	Commission’s	recommendations.		In	response,	the	Board	created	a	

“Special	 Panel”	 of	 the	 Board	 to	 review	 the	 evidence	 adduced	 at	 the	

Commission’s	 hearing,	 seek	 additional	 written	 arguments	 from	 the	 parties,	

and	make	a	recommendation	to	the	Board	as	a	whole	as	to	whether	the	Board	

should	recommend	Jonas’s	reinstatement.			
                                                                                                              7	

        [¶12]	 	 Once	 the	 Special	 Panel	 completed	 its	 work,	 the	 full	 Board	 met.3		

The	 Board	 found	 that	 Jonas	 did	 not	 meet	 his	 burden	 to	 establish	 that	 he	

should	 be	 reinstated.	 	 The	 Board	 concluded	 that	 the	 Grievance	 Commission	

had	 failed	 to	 consider	 the	 necessary	 factors	 in	 determining	 whether	 to	

recommend	reinstatement.		On	September	24,	2014,	the	Board	recommended	

to	the	single	justice	that	Jonas’s	petition	for	reinstatement	be	denied.	

        [¶13]	 	 After	 briefing	 and	 argument	 on	 several	 procedural	 issues,	 the	

single	 justice	 scheduled	 a	 de	 novo	 hearing	 on	 Jonas’s	 petition	 in	 which	 the	

court	provided	the	parties	an	opportunity	to	present	all	relevant	evidence	and	

make	a	record	that	was	to	be	“created	anew.”			

        [¶14]	 	 Prior	 to	 the	 hearing,	 Jonas	 filed	 a	 motion	 in	 limine	 seeking	 to	

exclude	evidence	of	any	issues	regarding	Jonas’s	conduct	that	were	not	raised	

in	the	hearing	before	the	Grievance	Commission.		The	single	justice	denied	the	

motion,	 noting	 that	 Jonas	 had	 the	 burden	 to	 prove	 that	 he	 was	 eligible	 for	

reinstatement	 by	 clear	 and	 convincing	 evidence,	 and	 concluding	 that	 “[d]ue	

process	does	not	require	that	the	Board	notify	Mr.	Jonas	of	those	aspects	of	his	

burden	 that	 it	 anticipates	 challenging	 at	 the	 hearing,	 nor	 does	 due	 process	

limit	the	Board	from	challenging	any	aspect	of	Mr.	Jonas’s	presentation.”			

   3	 	 The	 record	 does	 not	 contain	 a	 report	 or	 other	 written	 record	 of	 the	 recommendation	 of	 the	

Special	Panel	to	the	full	Board.	
8	

      [¶15]		A	two-day	bench	trial	was	held	on	April	27	and	28,	2015.		At	the	

trial,	 Jonas	 objected	 to	 the	 admission	 of	 prior	 court	 orders	 and	 decisions	 in	

cases	 that	 involved	 him.	 	 The	 single	 justice	 overruled	 Jonas’s	 objections,	

admitted	 the	 few	 orders	 and	 decisions	 ultimately	 offered	 by	 Jonas,	 and	

admitted	 the	 many	 orders	 and	 decisions	 offered	 by	 the	 Board.	 	 The	 single	

justice	applied	the	Maine	Rules	of	Evidence	to	exclude	an	affidavit	that	Jonas	

proffered	and	to	sustain	certain	hearsay	objections	raised	by	Bar	Counsel.	

      [¶16]		On	June	22,	2015,	the	single	justice	issued	a	judgment	finding	that	

Jonas	 had	 failed	 to	 establish	 by	 clear	 and	 convincing	 evidence	 that	 he	 was	

eligible	for	reinstatement.		See	M.	Bar.	R.	7.3(j)(5).		In	reaching	this	conclusion,	

the	single	justice	“considered	the	testimony	of	witnesses	presented	during	the	

de	novo	hearing	in	April,	the	documents	admitted	in	evidence	at	that	hearing,	

the	 findings	 and	 conclusions	 made	 by	 various	 courts	 in	 prior	 proceedings	 in	

which	 Jonas	 was	 a	 party,	 and	 the	 parties’	 arguments.”	 	 The	 judgment	 also	

indicated	that	“some	of	the	cases	[relied	upon]	were	specifically	provided	by	

the	parties	at	hearing,	and	others	were	found	in	electronic	databases	that	are	

publicly	available.”			

	     [¶17]		This	appeal	followed.		See	4	M.R.S.	§	57	(2016);	In	re	Application	

of	Feingold,	296 A.2d 492,	496	(Me.	1972).		We	issued	an	opinion	on	March	16,	
                                                                                         9	

2017,	 in	 which	 we	 affirmed	 the	 single	 justice’s	 decision.	 	 Jonas	 moved	 for	

reconsideration	seeking,	as	one	alternative,	the	opportunity	to	offer	specified	

additional	 evidence	 that	 the	 single	 justice	 precluded	 him	 from	 presenting	

based	on	the	application	of	the	Maine	Rules	of	Evidence.		We	now	withdraw	

our	prior	opinion	and	replace	it	with	this	opinion.	

                                    II.		DISCUSSION	

      [¶18]	 	 We	 begin	 by	 reviewing	 the	 procedures	 and	 standards	 that	

applied	 to	 Jonas’s	 petition	 for	 reinstatement.	 	 In	 doing	 so,	 we	 interpret	 the	

meaning	 of	 the	 Maine	 Bar	 Rules	 de	 novo,	 looking	 both	 to	 the	 plain	 language	

and	to	the	purpose	of	the	rules.		See	Bailey	v.	Bd.	of	Bar	Exam’rs,	2014 ME 58,	

¶¶	 16,	 19-21,	 90 A.3d 1137;	 Bd.	 of	 Overseers	 of	 the	 Bar	 v.	 Warren,	 2011 ME
124,	 ¶	 25,	 34 A.3d 1103.	 	 As	 we	 cautioned	 at	 the	 outset,	 many	 of	 the	 rules	

applicable	here	have	been	superseded	by	the	Bar	Rules	that	went	into	effect	in	

2015.	

A.	   Reinstatement	Procedures	

      [¶19]	 	 Pursuant	 to	 the	 bar	 rules	 that	 applied	 to	 Jonas’s	 petition,	 “[a]n	

attorney	 who	 ha[d]	 been	 suspended	 for	 non-disciplinary	 reasons”	 could	

“petition	to	the	Court	for	reinstatement.”		M.	Bar.	R.	7.3(j)(4).		If	Bar	Counsel	

opposed	 the	 petition,	 the	 matter	 would	 “be	 immediately	 referred	 to	 the	
10	

Grievance	Commission”	for	a	hearing.		M.	Bar	R.	7.3(j)(5).		During	the	hearing,	

it	was	the	petitioner’s	burden	to	

      present[]	clear	and	convincing	evidence	demonstrating	the	moral	
      qualifications,	 competency,	 and	 learning	 in	 law	 required	 for	
      admission	 to	 practice	 law	 in	 this	 State[,]	 .	 .	 .	 [and]	 that	 it	 [wa]s	
      likely	 that	 reinstatement	 w[ould]	 not	 be	 detrimental	 to	 the	
      integrity	and	standing	of	the	Bar,	the	administration	of	justice,	or	
      to	 the	 public	 interest.	 	 Factors	 to	 be	 considered	 as	 to	 the	
      petitioner’s	meeting	that	burden	include[d]	evidence	that:	

             (A)	The	petitioner	ha[d]	fully	complied	with	the	terms	of	all	
             prior	disciplinary	orders;		

             (B)	 The	 petitioner	 ha[d]	 neither	 engaged	 not	 attempted	 to	
             engage	in	the	unauthorized	practice	of	law;		

             (C)	 The	 petitioner	 recognize[d]	 the	 wrongfulness	 and	
             seriousness	of	the	misconduct;	

             (D)	 The	 petitioner	 ha[d]	 not	 engaged	 in	 any	 other	
             professional	 misconduct	 since	 resignation,	 suspension	 or	
             disbarment;	

             (E)	The	petitioner	ha[d]	the	requisite	honesty	and	integrity	
             to	practice	law;	and	

             (F)	The	petitioner	ha[d]	met	the	continuing	legal	education	
             requirements	.	.	.	.	

M.	Bar	R.	7.3(j)(5).	

      [¶20]		After	a	hearing,	the	Grievance	Commission	would	“transmit	to	the	

Board	 and	 to	 the	 petitioner	 its	 findings	 and	 recommendations	 by	 written	

report,	 and	 provide	 the	 Board	 with	 any	 record	 it	 ha[d]	 made.”	 	 M.	 Bar	
                                                                                                             11
Rawle 7.3(j)(6).	 	 “After	 consideration	 of	 a	 party’s	 timely	 objection	 to	 the	

[Grievance	Commission’s]	report	the	Board	[would]	file	its	recommendations	

and	findings	with	the	Court,	together	with	any	record	that	ha[d]	been	made.”		

Id.	 	 After	 the	 Board	 filed	 its	 recommendation	 and	 findings,	 the	 Supreme	

Judicial	Court	would,	“with	or	without	hearing,	grant	or	deny	the	petition	for	

reinstatement	by	written	order.”		Id.	

B.	     Standard	of	Evidentiary	Admissibility	

        [¶21]	 Although	 the	 Bar	 Rules	 provided	 standards	 of	 evidentiary	

admissibility	 that	 applied	 to	 disciplinary	 proceedings,	 see	 M.	 Bar	

R.	7.1(e)(2)(C),	 7.2(b)(2),	 they	 did	 not	 expressly	 address	 the	 standards	 that	

would	 apply	 in	 reinstatement	 proceedings,	 see	 M.	 Bar	 R.	 7.3(j).4	 	 Because	

attorneys	 may	 petition	 for	 reinstatement	 from	 either	 disciplinary	 or	

nondisciplinary	suspensions,	the	same	standards	of	evidentiary	admissibility	

that	 applied	 to	 disciplinary	 proceedings	 did	 not	 necessarily	 apply	 to	 all	

petitions	for	reinstatement.		Accordingly,	we	must	first	determine	whether	the	

Rules	 of	 Evidence	 or	 the	 “reasonable	 person”	 standard,	 which	 applied	 in	


   4	 	 Similarly,	 the	 new	 Rules	 do	 not	 explicitly	 provide	 an	 evidentiary	 standard	 for	 reinstatement	

proceedings	 before	 the	 Commission.	 	 See	 M.	 Bar	 R.	 29(g)	 (Tower	 2015);	 see	 also	 id.	 14(a)(1)-(2)	
(providing	 that	 the	 Rules	 of	 Evidence	 do	 not	 apply	 to	 disciplinary	 hearings	 before	 a	 Grievance	
Commission	Panel).		We	note,	without	deciding,	that	the	new	Rules	appear	to	indicate	that	when	the	
Court	 holds	 a	 hearing	 on	 the	 Commission’s	 findings	 and	 recommendations	 in	 reinstatement	
proceedings,	the	Rules	of	Evidence	apply.		See	id.	14(b)(1);	29(h).	
12	

disciplinary	proceedings	before	a	Grievance	Panel,	M.	Bar	R.	7.1(e)(2)(C),	and	

in	 attorney	 admission	 proceedings,	 M.	 Bar	 Admission	 R.	 9(d)(5)(C),	

9(d)(6)(C),	 applied	 to	 the	 trial	 held	 by	 the	 single	 justice.	 	 See	 also	 5	M.R.S.	

§	9057(2)	(2016).		

       [¶22]	 	 We	 begin	 by	 reviewing	 the	 standard	 that	 applies	 to	 attorney	

admission	proceedings.		If	the	Board	of	Bar	Examiners	holds	a	hearing	on	an	

application	 for	 admission	 to	 the	 bar,	 “[e]vidence	 shall	 be	 admitted	 .	 .	 .	 if	 it	 is	

the	kind	of	evidence	upon	which	reasonable	persons	are	accustomed	to	rely	in	

the	 conduct	 of	 serious	 affairs.”	 	 M.	 Bar	 Admission	 R.	 9(d)(5)(C).	 	 In	 such	

proceedings,	the	new	applicant	has	the	burden	to	prove	that	the	applicant	is	

“a	person	of	good	character,”	is	“fit	to	practice	law,”	and	“possesses	sufficient	

learning	in	the	law	to	practice	as	an	attorney	in	this	State.”		M.	Bar	Admission	

R.	8-10.	

       [¶23]	 	 If	 an	 applicant	 is	 denied	 a	 certification	 of	 good	 character	 and	

fitness	to	practice	law	by	the	Board,	the	applicant	may	petition	the	Court	for	

admission	pursuant	to	Rule	9(d)(6)(A).		A	single	justice	of	this	Court	will	then	

conduct	a	de	novo	hearing	during	which	the	same	reasonable	person	standard	

of	evidentiary	admissibility	applies.		M.	Bar	Admission	R.	9(d)(6)(C).	
                                                                                                               13	

        [¶24]	 	 Under	 the	 rules	 applicable	 to	 these	 proceedings,	 when	 a	

suspended	 attorney	 petitioned	 for	 reinstatement	 to	 the	 bar,	 the	 process	 and	

the	 petitioner’s	 burden	 were	 much	 the	 same	 as	 for	 an	 initial	 application,	

although	the	applicable	evidentiary	standards	were	not	explicitly	addressed	in	

the	 rules.5	 	 Again,	 the	 petitioner	 was	 the	 moving	 party,	 not	 the	 Board	 of	

Overseers	of	the	Bar.		Because	the	procedural	posture,	allocation	of	burdens,	

and	 ultimate	 consequences	 of	 reinstatement	 proceedings	 mirrored	 bar	

admission	 proceedings,	 we	 conclude	 that	 the	 reasonable	 person	 standard	 of	

evidentiary	 admissibility	 applied	 to	 reinstatement	 proceedings	 before	 the	

Commission	and	the	Board.		See	M.	Bar	R.	7.3(j)(5)	(providing	that	a	petitioner	

seeking	 reinstatement	 had	 the	 burden	 to	 show	 “the	 moral	 qualifications,	

competency,	and	learning	in	law	required	for	admission	to	practice	law	in	this	

State”	(emphasis	added)).	

        [¶25]	 	 In	 a	 single	 justice	 hearing	 on	 a	 reinstatement	 petition	 in	 which	

the	 court,	 as	 anticipated	 by	 the	 Rule,	 did	 not	 provide	 the	 petitioner	 with	 the	

opportunity	 for	 a	 full	 de	 novo	 factual	 presentation,	 the	 single	 justice’s	

   5	 	 As	 we	 noted,	 the	 Bar	 Rules	 provided	 standards	 of	 evidentiary	 admissibility	 only	 for	

disciplinary	proceedings.		In	disciplinary	proceedings,	the	Bar	Rules	provided	that	hearings	before	
the	Commission	were	subject	to	the	reasonable	person	standard	of	admissibility,	whereas	hearings	
before	 a	 single	 justice	 were	 subject	 to	 the	 Rules	 of	 Evidence,	 “[t]o	 the	 extent	 appropriate.”	 	 See	
M.	Bar	R.	7.1(e)(2)(C),	7.2(b)(2).	

   	
14	

determination	 would	 be	 made	 based	 on	 a	 review	 of	 the	 record	 as	 it	 was	

“developed	before	the	Commission	and	the	Board.”6		See	In	re	Williams,	2010
ME 121,	¶	8,	8 A.3d 666.		Thus,	the	single	justice’s	determination	could	have	

been	 based	 entirely	 on	 the	 record	 provided	 by	 the	 Board,	 and	 that	 record	

would	have	been	created,	as	we	have	just	held,	utilizing	the	reasonable	person	

admissibility	standard	rather	than	the	Rules	of	Evidence.	

       [¶26]	 	 Because	 here	 the	 single	 justice	 took	 the	 additional	 step	 of	

providing	Jonas	with	a	complete	de	novo	factual	hearing	instead	of	engaging	

in	 a	 “de	 novo”	 review	 of	 the	 record,	 we	 must	 determine	 what	 standard	 of	

evidentiary	 admissibility	 applied	 during	 Jonas’s	 de	 novo	 reinstatement	

hearing.	 	 We	 conclude	 that	 the	 fact	 that	 the	 single	 justice	 provided	 Jonas	 a	

fully	de	novo	reinstatement	hearing	does	not	alter	the	kind	of	evidence	upon	

which	the	reinstatement	determination	may	be	made.		Thus,	the	admission	of	

evidence	 in	 that	 proceeding	 was	 governed	 by	 the	 same	 reasonable	 person	

standard	that	applied	before	the	Commission	and	the	Board,	and	that	applies	




  6		 Although	we	have	previously	held	to	the	contrary,	 see,	e.g.,	In	 re	 Application	 of	 Spurling,	595
A.2d 1062,	1065	(Me.	1991),	the	cases	in	which	we	did	so	involved	bar	admission	rules	that	have	
been	superseded.	
                                                                                                           15	

to	administrative	proceedings	and	to	attorney	admission	proceedings	before	a	

single	justice.		The	Rules	of	Evidence	did	not	apply.7	

C.	        Review	of	Jonas’s	Arguments	

           [¶27]		Having	clarified	the	nature	of	the	reinstatement	proceeding	and	

the	 standard	 for	 the	 admissibility	 of	 evidence,	 we	 turn	 to	 Jonas’s	 arguments	

on	 appeal.	 	 Among	 his	 many	 arguments,	 Jonas	 challenges	 (1)	 the	 processes	

employed	 by	 the	 Commission,	 the	 Board,	 and	 the	 single	 justice	 in	 reviewing	

his	 petition	 for	 reinstatement;	 (2)	 evidentiary	 rulings	 made	 during	 the	 de	

novo	 hearing	 of	 his	 petition;	 and	 (3)	 the	 Board’s	 and	 single	 justice’s	

conclusion	that	he	failed	to	meet	his	burden	to	show	that	he	was	eligible	for	

reinstatement	to	the	Maine	Bar.		We	discuss	each	argument	in	turn.	

           1.	   Procedural	Issues	

                 a.	     Special	Panel	

           [¶28]	 	 Jonas	 first	 challenges	 the	 Board’s	 establishment	 of	 a	 “Special	

Panel”	of	the	Board	to	review	the	Commission’s	recommendation	to	reinstate	

      7	
     	 The	 new	 Bar	 Rules	 explicitly	 subsume	 reinstatement	 from	 an	 administrative	 suspension	
longer	 than	 five	 years	 within	 the	 same	 process	 as	 is	 used	 for	 reinstatement	 from	 a	 disciplinary	
suspension	 longer	 than	 six	 months.	 	 See	 M.	 Bar	 R.	 4(i),	 29	 (Tower	 2015).	 	 The	 new	 rules	 also	
provide	 different	 criteria	 for	 reinstatement	 that	 have	 a	 greater	 disciplinary	 focus	 and	 are	 less	
similar	 to	 the	 criteria	 applicable	 to	 attorney	 admissions.	 See	 id.	 29(e).	 	 For	 example,	 to	 be	
reinstated,	 a	 petitioner	 no	 longer	 has	 the	 burden	 to	 show	 the	 “moral	 qualifications,	 competency,	
and	learning	in	law	required	for	admission.”		Compare	M.	Bar	R.	7.3(j)(5)	(Tower	2014)	with	M.	Bar	
R.	29(e)	(Tower	2015).		As	noted,	we	do	not	opine	on	the	standard	of	evidentiary	admissibility	that	
applies	pursuant	to	the	new	Bar	Rules.	
16	

Jonas	 to	 the	 Maine	 Bar	 as	 a	 violation	 of	 the	 Bar	 Rules	 and	 his	 due	 process	

rights.			

	      [¶29]	 	 After	 the	 Board	 receives	 the	 recommendations	 and	 findings	 of	

the	 Commission	 on	 a	 petition	 for	 reinstatement,	 “the	 Board	 .	 .	 .	 retains	 the	

ultimate	responsibility	for	evaluating	such	recommendations	and	findings	and	

making	 its	 own	 findings	 and	 recommendations	 to	 the	 Court.”	 	 Me.	 Bd.	 of	

Overseers	 of	 the	 Bar	 Reg.	 No.	 50,	 1	 Maine	 Manual	 on	 Professional	

Responsibility	R-30	(2004).		If	the	petitioner	or	Bar	Counsel	objects,	“the	Board	

will	 .	 .	 .	 decide	 .	 .	 .	 what,	 if	 any,	 procedure	 to	 establish	 for	 hearing	 the	

objections	to	the	findings	and	recommendations	of	the	Commission	or	Panel.”		

Id.	at	R-30	to	R-31.		Thus,	although	the	regulation	does	not	explicitly	mention	

the	 creation	 of	 a	 “Special	 Panel,”	 it	 requires	 the	 Board	 to	 make	 independent	

recommendations	and	findings	and	gives	the	Board	broad	discretion	to	adopt	

an	appropriate	procedure	to	consider	objections	to	the	Commission’s	report.	

	      [¶30]	 	 Turning	 to	 the	 purpose	 of	 the	 rules,	 we	 have	 previously	 noted	

that,	although	the	Court	itself	retains	ultimate	authority	to	regulate	attorneys	

and	the	practice	of	law	in	Maine,	it	has	delegated	some	of	that	authority	to	the	

Board	 of	 Overseers	 “to	 develop	 a	 record	 and	 issue	 recommendations	 in	

reinstatement	 proceedings.”	 	 In	 re	 Williams,	 2010 ME 121,	 ¶	 5,	 8 A.3d 666.		
                                                                                                  17	

The	 creation	 of	 a	 Special	 Panel	 of	 the	 Board	 to	 review	 the	 Grievance	

Commission’s	findings	and	seek	additional	input	from	the	parties	is	consistent	

with	this	purpose.	

        [¶31]	 	 Based	 on	 the	 language	 of	 the	 applicable	 Bar	 Rules	 and	 Board	

Regulations	 and	 the	 purpose	 and	 role	 of	 the	 Board,	 it	 was	 neither	

inappropriate	 nor	 a	 violation	 of	 Jonas’s	 due	 process	 rights	 for	 the	 Board	 to	

appoint	a	“Special	Panel”	of	the	Board	to	review	the	Grievance	Commission’s	

recommendation	and	make	its	own	recommendation	to	the	full	Board.8	

                b.	    Reinstatement	Factors	

        [¶32]	 	 Jonas	 next	 argues	 that	 because	 he	 was	 seeking	 reinstatement	

after	 an	 administrative	 suspension,	 M.	 Bar	 R.	 7.3(j)(4),	 the	 factors	 listed	 in	

M.	Bar	 R.	7.3(j)(5)	 did	 not	 apply	 to	 his	 petition.	 	 That	 argument	 is	 simply	

incorrect.	

	       [¶33]		The	procedure	set	out	in	7.3(j)(5)	applied	to	all	types	of	petitions	

for	 reinstatement	 mentioned	 in	 section	 7.3(j).	 	 See	 Bailey,	 2014 ME 58,	

¶¶	16-17,	 90 A.3d 1137;	 In	 re	 Williams,	 2010 ME 121,	 ¶	 6,	 8 A.3d 666.	 	This	

does	 not	 mean	 that	 each	 factor	 would	 have	 similar	 weight	 in	 every	 case;	


    8		Moreover,	Jonas’s	objections	to	the	Board’s	processes	have	been	rendered	moot	by	the	single	

justice’s	 decision	 to	 conduct	 a	 hearing	 during	 which	 Jonas	 and	 the	 Board	 were	 given	 the	
opportunity	to	present	their	evidence	anew.	
18	

rather,	the	factors	would	be	considered	to	the	extent	that	they	applied	to	the	

petitioner.	 	 The	 Board	 and	 single	 justice	 appropriately	 applied	 the	 factors	 to	

determine	 whether	 Jonas	 had	 met	 his	 burden	 to	 demonstrate	 eligibility	 for	

reinstatement.	

             c.	    Due	Process	

      [¶34]		In	addition	to	his	argument	that	the	procedures	violated	the	Bar	

rules,	 Jonas	 argues	 that	 the	 procedures	 collectively	 violated	 his	 due	 process	

rights.	 	 We	 review	 alleged	 procedural	 due	 process	 violations	 de	 novo.	 	 See	

State	v.	Jones,	2012 ME 126,	¶	35,	55 A.3d 432.		

	     [¶35]	 	 We	 have	 previously	 held	 that	 due	 process	 in	 the	 context	 of	 bar	

proceedings	 “consists	 of	 notice	 of	 the	 proceedings	 and	 an	 opportunity	 to	 be	

heard,	including	the	right	to	confront	and	cross-examine	witnesses.”		See	In	re	

Williams,	2010 ME 121,	¶	5,	8 A.3d 666.	

      [¶36]	 	 Jonas	 had	 both	 notice	 and	 the	 opportunity	 to	 be	 heard	 at	 every	

stage	of	the	proceedings	leading	up	to	the	single	justice’s	de	novo	trial.		First,	

he	 had	 notice	 and	 the	 opportunity	 to	 present	 his	 petition	 to	 the	 Grievance	

Commission.	 	 After	 the	 Grievance	 Commission—and	 then	 the	 Board—issued	

recommendations,	the	single	justice	invited	the	parties	to	address	the	process	

employed	by	the	Grievance	Commission	and	the	Board,	where	Jonas	had	the	
                                                                                                                19	

opportunity	 to	 brief	 and	 argue	 the	 procedural	 issues.	 	 Jonas	 was	 then	

provided	a	full	de	novo	hearing	before	the	single	justice.9		At	each	stage	of	the	

proceedings,	 Jonas	 was	 represented	 by	 capable	 counsel.	 	 He	 has	 had	 a	 full	

opportunity	to	obtain	appellate	review	of	the	decision	and	process,	and	he	will	

now	 have	 an	 opportunity	 to	 address	 excluded	 evidence	 on	 remand.	 	 Thus,	

Jonas	 was	 not	 deprived	 of	 due	 process	 during	 these	 proceedings.	 	 See	 In	 re	

Williams,	2010 ME 121,	¶¶	5-9,	8 A.3d 666.	

        2.	      Evidentiary	Issues	

        [¶37]		Jonas	next	argues	that	the	single	justice	erroneously	took	judicial	

notice	 of	 the	 facts	 found	 in	 judgments	 from	 other	 jurisdictions	 in	 which	

Jonas’s	 conduct	 was	 assessed.	 	 See	 M.R.	 Evid.	 201.	 	 We	 review	 evidentiary	

rulings	 for	 clear	 error	 or	 abuse	 of	 discretion.	 	 State	 v.	 Dolloff,	 2012 ME 130,	

¶	24,	58 A.3d 1032.	

        [¶38]	 	 As	 we	 have	 concluded,	 the	 Rules	 of	 Evidence	 did	 not	 apply	 in	

these	proceedings.		Bar	reinstatement	proceedings	required	the	single	justice	

to	determine,	inter	alia,	that	the	petitioner	was	of	good	moral	character,	and	

that	reinstatement	would	not	be	detrimental	to	the	integrity	and	standing	of	

the	Bar.		See	M.	Bar	R.	7.3(j)(5).		In	such	a	proceeding,	the	single	justice	was	

   9	 	 Neither	 party	 contests	 the	 propriety	 of	 the	 single	 justice	 holding	 a	 de	 novo	 hearing	 in	 this	

matter.	
20	

bound	 to	 consider	 the	 petitioner’s	 conduct	 as	 an	 attorney	 and	 litigant	 in	

determining	whether	the	petitioner	was	eligible	for	reinstatement.		Judgments	

and	 orders	 relating	 to	 prior	 litigation	 involving	 that	 attorney	 are	 uniquely	

relevant	 to	 that	 determination.	 	 Thus,	 pursuant	 to	 the	 reasonable	 person	

standard	of	admissibility,	the	single	justice	did	not	err	or	abuse	her	discretion	

in	considering	the	extensive	history	of	judgments	and	orders	against	Jonas.		Cf.	

M.	 Bar	 R.	7.3(h)(4)	 (“A	 final	 adjudication	 in	 another	 jurisdiction	 that	 an	

attorney	 had	 been	 guilty	 of	 misconduct	 may	 be	 treated	 as	 establishing	 the	

misconduct	 for	 purposes	 of	 a	 disciplinary	 proceeding	 in	 this	 State.”).		

Furthermore,	as	a	litigant	in	family	matters	and	as	an	attorney	facing	potential	

discipline,	Jonas	had	the	motivation	and	formal	opportunity	to	offer	evidence	

and	argument.		Because	of	the	process	afforded	in	the	prior	proceedings	and	

the	nature	of	the	proceedings	before	the	single	justice,	the	facts	found	in	the	

judgments	 that	 were	 relied	 on	 by	 the	 single	 justice	 constituted	 the	 kind	 of	

information	 upon	 which	 a	 reasonable	 person	 would	 rely.	 	 The	 single	 justice	

did	 not	 err	 or	 abuse	 her	 discretion	 in	 considering	 the	 judgments	 involving	

Jonas,	including	the	factual	findings	contained	in	those	judgments.10	


   10	 	 Because	 the	 parties	 spent	 considerable	 energy	 addressing	 the	 use	 of	 judicial	 notice	 in	 this	

matter,	we	briefly	address	the	issue,	despite	its	inapplicability	to	the	proceedings	before	the	single	
justice.	 	 During	 a	 trial	 in	 which	 the	 Rules	 of	 Evidence	 apply,	 courts	 may	 “judicially	 notice,”	 and	
thereby	conclusively	establish,	facts	that	are	“not	subject	to	reasonable	dispute	because	[they]	.	.	.	
                                                                                                                21	

D.	     Remand	

        [¶39]	 	 Because	 the	 matter	 was	 tried	 with	 the	 understanding	 that	 the	

Rules	 of	 Evidence	 applied	 to	 the	 proceedings,	 the	 single	 justice	 may	 have	

excluded	evidence	that	would	otherwise	have	been	admissible	had	the	justice	

had	 the	 benefit	 of	 our	 opinion	 applying	 the	 reasonable	 person	 standard	 of	

evidence.		We	must	therefore	remand	the	matter	for	the	single	justice	to	make	

findings	based	on	both	the	existing	evidentiary	record	and	any	new	evidence	

presented	 by	 either	 party	 on	 remand.	 	 On	 remand,	 the	 court	 must	 consider	


[c]an	 be	 accurately	 and	 readily	 determined	 from	 sources	 whose	 accuracy	 cannot	 reasonably	 be	
questioned.”		M.R.	Evid.	201(b),	(f).		When	a	court	takes	judicial	notice	of	a	final	judgment,	from	a	
Maine	 court	 or	 another	 court	 of	 competent	 jurisdiction,	 however,	 that	 “notice”	 is	 limited	 to	 the	
existence	of	the	judgment,	and	the	action	of	the	court.			“[A]	court	may	take	notice	of	another	court’s	
order	only	for	the	limited	purpose	of	recognizing	the	‘judicial	act’	that	the	order	represents	or	the	
subject	matter	of	the	litigation.”		United	States	v.	Jones,	29 F.3d 1549,	1553	(11th	Cir.	1994);	see,	e.g.,	
Int’l	Star	Class	Yacht	Racing	Ass’n	v.	Tommy	Hilfiger	U.S.A.,	Inc.,	146 F.3d 66,	70-71	(2d	Cir.	1998);	
United	States	v.	Garland,	991 F.2d 328,	332	(6th	Cir.	1993);	Colonial	Leasing	Co.	v.	Logistics	Control	
Group	Int’l,	762 F.2d 454,	459	(5th	Cir.	1985);	see	also	Field	&	Murray,	Maine	Evidence	§	201.3	at	57	
(6th	 ed.	 2007)	 (“A	 court	 will	 take	 judicial	 notice	 [pursuant	 to	 M.R.	 Evid.	 201(b)(2)]	 of	 pleadings,	
dockets,	and	other	records	of	that	court	in	the	same	or	in	other	lawsuits.”).			

   Contrary	to	the	Board’s	argument	here,	the	factual	findings	contained	within	a	judgment	are	not	
appropriate	 subjects	 for	 judicial	 notice.	 	 As	 the	 Eleventh	 Circuit	 explained,	 “If	 it	 were	 permissible	
for	a	court	to	take	judicial	notice	of	a	fact	merely	because	it	has	been	found	to	be	true	in	some	other	
action,	 the	 doctrine	 of	 collateral	 estoppel	 would	 be	 superfluous.”	 	 Jones, 29 F.3d	 at	 1553.	 	 The	
collateral	 estoppel	 doctrine,	 also	 known	 as	 issue	 preclusion,	 “prevents	 a	 party	 from	 relitigating	
factual	 issues	 already	 decided	 if	 the	 identical	 issue	 necessarily	 was	 determined	 by	 a	 prior	 final	
judgment,	 and	 the	 party	 estopped	 had	 a	 fair	 opportunity	 and	 incentive	 to	 litigate	 the	 issue	 in	 the	
prior	proceeding.”		Kurtz	&	Perry,	P.A.	v.	Emerson,	2010 ME 107,	¶	16,	8 A.3d 677 (quotation	marks	
omitted).		In	the	matter	before	us,	however,	the	Board	did	not	assert	the	applicability	of	collateral	
estoppel.		See	Conary	v.	Perkins,	464 A.2d 972,	975-76	(Me.	1983);	Reed	v.	Tracy,	435 A.2d 745,	746	
(Me.	1981).			

   Because	the	court,	here,	could	rely	on	findings	in	other	jurisdictions’	judgments	pursuant	to	the	
reasonable	person	standard	of	evidentiary	admissibility,	we	need	not	determine	whether	collateral	
estoppel	would	have	applied	in	this	case	had	the	Board	argued	its	applicability.	
22	

only	 (1)	 the	 evidence	 that	 was	 explicitly	 offered	 and	 excluded	 based	 on	 the	

application	of	the	Rules	of	Evidence	and	that	was	not	otherwise	admitted,	and	

(2)	to	the	extent	allowed	by	the	single	justice,	any	evidence	of	reinstatement	

or	 disciplinary	 actions,	 further	 litigation,	 or	 other	 evidence	 deemed	 relevant	

by	 the	 single	 justice	 that	 has	 occurred	 after	 the	 close	 of	 evidence	 in	 the	

original	trial.				

       [¶40]	 	 The	 single	 justice	 must	 then	 determine	 on	 the	 entire	 record	

whether	 Jonas	 has	 satisfied	 his	 burden	 to	 demonstrate,	 by	 clear	 and	

convincing	evidence,	that	he	possessed	the	moral	qualifications,	competency,	

and	learning	in	law	required	for	admission	to	practice	law	in	this	State,	as	well	

as	 to	 demonstrate,	 by	 clear	 and	 convincing	 evidence,	 that	 it	 was	 likely	 that	

reinstatement	 would	 not	 be	 detrimental	 to	 the	 integrity	 and	 standing	 of	 the	

Bar,	the	administration	of	justice,	or	the	public	interest.		M.	Bar	R.	7.3(j)(5).	

       The	entry	is:	

                      Judgment	 vacated.	 	 Remanded	 for	 further	
                      proceedings	consistent	with	this	opinion.			
                      	
                                 	     	     	      	     	

ALEXANDER,	J.,	dissenting.	

	      [¶41]		I	respectfully	dissent	from	the	Court’s	decision	to	reconsider	and	

revise	its	well-considered	decision	of	March	16,	2017,	2017 ME 48.	
                                                                                      23	

      [¶42]		It	should	be	apparent,	without	any	doubt,	that	the	minor	items	of	

character,	reputation	and	credibility	evidence	Jonas	claims	were	excluded	by	

the	single	justice’s	application	of	the	Maine	Rules	of	Evidence	should	not	and	

cannot	make	any	difference	in	the	previously	affirmed	result.		Such	evidence	

from	persons	who,	it	would	appear,	are	unlikely	to	be	aware	of	the	full	scope	

of	Jonas’s	past	practices	is	not	going	to	make	a	difference	given	Jonas’s	record	

of	 two	 decades	 of	 abusive	 litigation	 practices,	 disregard	 of	 his	 ethical	

obligations,	 and	 disrespect	 for	 court	 orders	 that	 formed	 the	 basis	 for	 the	

single	justice’s	decision	that	we	affirmed.	

      [¶43]		A	properly	preserved	error	in	ruling	on	evidence	is	harmless	“if	it	

is	highly	probable	that	the	error	did	not	affect	the	[single	justice’s]	judgment.”		

State	 v.	 Guyette,	 2012 ME 9,	 ¶	 19,	 36 A.3d 916  (quotation	 marks	 omitted);	

Williams	 v.	 United	 States,	 503 U.S. 193,	 203	 (1992).	 	 It	 is	 more	 than	 highly	

probable	that	any	error	in	exclusion	of	evidence	by	the	single	justice	did	not	

affect	the	judgment	here.	

      [¶44]	 	 No	 prejudicial	 error	 having	 been	 demonstrated,	 I	 would	

summarily	deny	the	motion	for	reconsideration.	

	

	
24	

	      	      	      	       	    	
	
James	M.	Bowie,	Esq.	(orally),	Thompson	&	Bowie,	LLP,	Portland,	for	appellant	
Edwin	R.	Jonas	III	
	
Aria	 Eee,	 Esq.	 (orally),	 Board	 of	 Overseers	 of	 the	 Bar,	 Augusta,	 for	 appellee	
Board	of	Overseers	of	the	Bar	
	
	
Maine	Supreme	Judicial	Court	docket	number	Bar-13-16	
FOR	CLERK	REFERENCE	ONLY